     Case 2:21-cv-00224-LMA-KWR Document 23 Filed 04/27/21 Page 1 of 2




MINUTE ENTRY
AFRICK, J.
April 27, 2021
JS-10 00:20

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

DAVID ILLG                                                          CIVIL ACTION

VERSUS                                                                    No. 21-224

DO IT BEST CORP., ET AL.                                                 SECTION I


                                      ORDER

      On this date, the Court held a telephonic status conference with counsel for all

parties participating.   Counsel for plaintiff clarified that plaintiff’s claims for

conversion and breach of contract are only brought against defendant Do It Best,

Corp. (“DIB”). Counsel for DIB also requested a short continuance of the trial date to

accommodate a scheduling conflict. As discussed during the conference,

      IT IS ORDERED that trial in the above-captioned matter is CONTINUED

to MONDAY, OCTOBER 4, 2021, at 8:30 A.M. All other dates and deadlines

remain as previously set.

      Prior to filing a motion for summary judgment, including a motion for

partial summary judgment, counsel shall schedule and appear for a status

conference before this Court at which time the motion will be discussed by all

parties. The motion deadline date set forth in this Court’s previously issued

scheduling order shall, notwithstanding such conference, remain intact.
     Case 2:21-cv-00224-LMA-KWR Document 23 Filed 04/27/21 Page 2 of 2




Counsel’s failure to schedule the conference in sufficient time to permit the filing

of such motion will not be good cause to extend the dispositive motion deadline.




                                      _______________________________________
                                               LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE
